Title: To Thomas Jefferson from John Coakley Lettsom, 10 October 1801
From: Lettsom, John Coakley
To: Jefferson, Thomas


London Oct. 10. 1801.
Although unknown to the President of the United States of America, I could not be ignorant of his high character, even before Dr. Thornton introduced it to me; and from his account of the President’s condescension, as well as of his love to, and encouragement of, the Arts, I am induced to request his acceptance of a performance, which I have printed with a view to promote a practice of great national importance; and, which of course, is patronized by the distinguished character addressed by
John Coakley Lettsom
